SCHOONOVER, Chief Judge.
The appellant, Steven R. Krueger, challenges the judgment and sentence imposed upon him after he pled nolo contendere to a charge of grand theft. We affirm in part and reverse in part.
After the court accepted the appellant’s plea of nolo contendere to the charge filed against him, the court placed the appellant on probation and ordered him to pay a large sum of restitution. The appellant contends that two of the conditions of probation placed upon him were improper and that the court erred in ordering him to pay for the replacement of certain dead trees.
The appellant has not shown that the conditions of probation imposed upon him were improper. Erickson v. State, 565 So.2d 328 (Fla. 4th DCA 1990), review denied, 576 So.2d 286 (Fla.1991). We, accordingly, affirm the trial court in that regard.
The trial court erred, however, when it ordered the appellant to pay the sum of $450 for the replacement of certain dead trees. Ahnen v. State, 565 So.2d 855 (Fla. 2d DCA 1990). We, accordingly, remand with instructions to delete this amount from the restitution order. Affirmed in part, reversed in part, and remanded.
CAMPBELL and THREADGILL, JJ., concur.